UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TAE DANIEL LEE,
Plaintiff,
-against-
WOODSTOCK OUTDOOR COMPANY, INC.
d/b/a WOODSTOCK OUTDOOR COMPANY,
and NABILE TASLIMANT in his individual
Capacity,

Defendants.

UNITED STATES MAGISTRATE JUDGE

 

 

 

 

 

 

 

ORDER

17-CV-7696 (JPO) (KNF)

By a letter, dated December 16, 2019, the plaintiff informed the Court that the plaintiff “intends

to request that the Court dismiss his claims as to Defendant [Nabile] Talismant pursuant to Fed. R. Civ. P.

41(2) and proceed with its [sic] inquest as to the remaining defendant.” On or before January 10, 2020,

the plaintiff shal! make an application referenced in the December 16, 2019 letter to the assigned district

judge. Within thirty (30) days after the resolution of the plaintiff's application, the plaintiff shall file new

inquest submissions accordingly.

Dated: New York, New York
January 2, 2020

SO ORDERED:

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
